EXECUTION COPY
 
Navistar Financial Corporation
Navistar Financial Retail Receivables Corporation
425 N Martingale Road
Suite 1800
Schaumburg, Illinois 60173
 
Re: Waiver
 
Ladies/Gentlemen:
December 6, 2007



 
Please refer to the Receivables Purchase Agreement, dated as of July 30, 2004
(as in effect on the date hereof, the "Receivables Purchase Agreement") among
Navistar Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Thunder Bay Funding, LLC, as Company, and Royal Bank
of Canada, as Agent. Capitalized terms used but not defined herein have the
respective meanings ascribed to them in the Receivables Purchase Agreement.
 
The Receivables Purchase Agreement requires, among other things, the following:
 
(i) Section 5.1(a) requires that the Servicer deliver to the Agent (x) within
120 days after the close of each fiscal year, a copy of the annual report for
the Servicer for such fiscal year on Form 10-K (the "10-K Delivery Requirement")
and (y) within 45 days after the close of the first three quarterly periods of a
fiscal year, a copy of the quarterly report for the Servicer for such fiscal
year on form 10-Q (the "10-Q Delivery Requirement"); and
 
(ii) Section 6.10 requires that on or before February 1 of each year, beginning
February 1, 2005, the Servicer shall cause a firm of independent accountants to
deliver to the Agent an independent Accountant's Report for the preceding fiscal
year (the "IndependentAccountant's Report Delivery Requirement").
 
For (x) the fiscal years ended on October 31, 2005 (the "2005 Fiscal Year") and
October 31, 2006 (the "2006 Fiscal Year"), the Servicer has failed to satisfy
the 10-K Delivery Requirement and has failed to satisfy the Independent
Accountant's Report Delivery Requirement and (y) the fiscal year ended on
October 31, 2007 (the "2007 Fiscal Year"), the Servicer expects to fail to
satisfy the 10-K Delivery Requirement and expects to fail to satisfy the
Independent Accountant's Report Delivery Requirement.
 
Additionally, the Servicer has notified the Agent that it (i) has failed to
timely file its annual reports on Form 10-K for the 2005 Fiscal Year and the
2006 Fiscal Year with the Securities and Exchange Commission in accordance with
the Securities and Exchange Act of


--------------------------------------------------------------------------------


 
1934, (ii) has failed to timely file quarterly reports on Form 10-Q for all of
its fiscal quarters in 2006 and 2007 with the Securities Exchange Commission in
accordance with the Securities Exchange Act of 1934, and (iii) expects to fail
to timely file its annual report on Form 10-K for the 2007 Fiscal Year and
expects to fail to timely file one or more of its quarterly reports on Form 10-Q
for fiscal quarters in 2008 with the Securities and Exchange Commission in
accordance with the Securities and Exchange Act of 1934 (the occurrence of any
such failure, a "Periodic Reporting Failure").
 
The Servicer has requested that the Agent waive any potential Servicer Defaults
arising from the matters described above. The Agent hereby agrees to waive the
occurrence of any Servicer Defaults to the extent described below.
 
1.  The Agent hereby waives any Servicer Default arising solely from the failure
to satisfy the 10-K Delivery Requirements for the 2005 Fiscal Year, the 2006
Fiscal Year and the 2007 Fiscal Year; provided that this waiver shall only
remain effective until November 30, 2008 unless the Servicer shall have
satisfied the 10-K Delivery Requirements for the 2005 Fiscal Year, the 2006
Fiscal Year and the 2007 Fiscal Year prior to such date.
 
2.  The Agent hereby waives any Servicer Default arising solely from the failure
to satisfy the 10-Q Delivery Requirements for any fiscal quarter in the 2006
fiscal year of the Servicer, any fiscal quarter in the 2007 fiscal year of the
Servicer and any fiscal quarter in the 2008 fiscal year of the Servicer;
provided that this waiver shall only remain effective until November 30, 2008
unless the Servicer shall have satisfied the 10-Q Delivery Requirements for each
fiscal quarter in the 2006, 2007 and 2008 fiscal year of the Servicer prior to
such date.
 
3.  The Agent hereby waives any Servicer Default arising under Section 5.1(c) of
the Receivables Purchase Agreement from any Periodic Reporting Failure; provided
that this waiver shall only remain effective until November 30, 2008 unless the
Servicer shall have caused the annual reports and quarterly reports giving rise
to any Periodic Reporting Failure to be filed with the Securities and Exchange
Commission prior to such date.
 
4.  The Agent hereby waives any Servicer Default arising solely from the failure
of the Servicer to satisfy the Independent Accountant's Report Delivery
Requirements; provided that this waiver shall only remain effective until
November 30, 2008 unless the Servicer shall have satisfied each Independent
Accountant's Report Delivery Requirement prior to such date.
 
The Agent hereby expressly reserves, and nothing herein shall be construed as a
waiver of, (i) any Servicer Default specified in paragraphs 1, 2, 3 and 4 above,
to the extent that the effectiveness of the waiver of such Servicer Default
shall lapse as described therein and (ii) any rights with respect to any breach
constituting a Servicer Default or Potential Servicer Default existing or
arising for any other reason.
 
This waiver may be executed in any number of counterparts and by the different
parties on separate counterparts, and each such counterpart shall be deemed to
be an original but all such counterparts shall together constitute one and the
same waiver. This waiver shall be a contract made under and governed by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely within such State.


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this waiver to he duly executed
and delivered by their respective duly authorized officers on the day and year
first above written.
 
                  ROYAL BANK OF CANADA, Agent
 
 
                 Name:  /s/ DENHAM O. TURTON
                                                                                                        
By:            Denham O. Turton
                 Title:         Authorized Signatory
 
Acknowledged and Agreed:
 
NAVISTAR FINANCIAL CORPORATION
 
Name:  /s/ JOHN V. MULVANEY, SR.
    By:             John V. Mulvaney, Sr.
Title:          Authorized Signatory


NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION
 
Name:  /s/ JOHN V. MULVANEY, SR.
    By:             John V. Mulvaney, Sr.
Title:          Authorized Signatory






 
[Signature Page to Waiver Letter (2004 Transaction)
 
(Expires November 30, 2008))


--------------------------------------------------------------------------------


